Citation Nr: 1012298	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for total body joint 
pain.  

3.  Entitlement to service connection for profuse sweating.  

4.  Entitlement to service connection for a disability of 
the liver.  

5.  Entitlement to service connection for a neurologic 
disability of the lower extremities.  

6.  Whether the evaluation for joint pain, left hip, right 
elbow and right shoulder, claimed as manifestations of an 
undiagnosed illness, was properly reduced from 20 percent 
disabling to noncompensable, effective February 3, 2005 and 
whether a rating higher than 20 percent prior to February 3, 
2005 or a compensable rating after February 3, 2005, are 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  


FINDINGS OF FACT

1.  The Veteran does not have chronic headaches related to 
service.

2.  The Veteran does not have neurologic disability of the 
lower extremities, joint pain of other than his knees, or 
profuse sweating; due to any cause other than his morbid 
obesity and his service connected disabilities have not 
aggravated a neurologic disability of his lower extremities, 
joint pain of other than his knees, or profuse sweating.  

3.  Pain of the Veteran's right hip results from 
trochanteric bursitis which is a disorder not caused or 
aggravated by any of his service connected disabilities and 
did not have onset during his active service.  

4.  The Veteran's disability of the liver is diagnosed as 
nonalcoholic steatohepatitis and is not cause by or 
aggravated by his service connected disabilities but rather 
is the result of his morbid obesity.  

5.  The Veteran's morbid obesity did not have onset during 
active service and is not caused or aggravated by any 
disability for which service connection has been 
established.  

6.  Prior to February 3, 2005, the Veteran's disability of 
the left hip, right elbow, and right shoulder did not result 
in symptoms that were constant or nearly so.  

7.  Since February 3, 2005, the Veteran's disability of the 
left hip, right elbow, and right shoulder have not resulted 
in manifestations requiring medication; stability of this 
disability is indicated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, total 
body joint pain, profuse sweating, disability of the liver, 
and neurologic disability of the lower extremities have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.103, 3.303, 
3.307, 3.309, 3.317 (2009), 3.310 (2005).  

2.  The criteria for reduction of the evaluation for 
disability of the left hip, right elbow, and right shoulder 
from 20 percent disabling to 0 percent disabling, effective 
February 3, 2005 have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105 3.344, 4.1 - 4.7, 4.10, 
4.31, 4.71a, Diagnostic Code 5025 (2009).

3.  The criteria for an evaluation higher than 20 percent 
for disability of the left hip, right elbow, and right 
shoulder have not been met for the period prior to February 
3, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5025 (2009).  

4.  The criteria for a compensable evaluation for disability 
of the Veteran's left hip, right elbow, and right shoulder 
have not been met for the period from February 3, 2005, 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1 - 4.2, 4.10, 4.71a, Diagnostic Code 5025 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, organic 
diseases of the nervous system, and cirrhosis of the liver, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran's DD 214 provides evidence that he served in 
Southwest Asia during the Persian Gulf War.  Compensation 
may be paid to any Persian Gulf War veteran "suffering from 
a chronic disability resulting from an undiagnosed illness 
(or combination of undiagnosed illnesses)."  38 U.S.C.A. § 
1117.  These may include, but are not limited to, muscle 
pain, joint pain, neurologic signs or symptoms, and symptoms 
involving the respiratory system.  38 C.F.R. § 3.317(b).  

Such chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more no later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Id.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms:  (1) chronic fatigue syndrome (CFS); (2) 
fibromyalgia; (3) IBS; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of 
service-connection. 38 C.F.R. § 3.317(a)(2)(i).  To date, VA 
has identified any other medically unexplained chronic 
multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.  

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi- symptom illness (such as CFS, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) 
which became manifest either during active military, naval, 
or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R.  § 3.317.

Notwithstanding the foregoing presumptive provisions, the 
Veteran is not precluded from establishing service 
connection for a disease averred to be related to Gulf War 
service, as long as there is proof of such direct causation.  
See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

Service connection may also be granted for disability if 
such disability was caused or aggravated by a disease or 
injury for which service connection has been established.  
38 C.F.R. § 3.310.  Section 3.310 was amended effective 
October 10, 2006, during the course of the Veteran's appeal.  
That amendment arguably places additional evidentiary 
burdens on the claimant.  As the Veteran's claims were filed 
prior to the amendment and there is no indication that the 
revised version was to be applied retroactively, the Board 
will apply the version of § 3.310 that was in effect at the 
time the Veteran filed his claim.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Of record are several reports of medical examinations 
relevant to the Veteran's claims.  Guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "That the 
medical expert is suitably qualified and sufficiently 
informed are threshold considerations; most of the probative 
value of a medical opinion comes from its reasoning."  Id at 
304.  

In evaluating the evidence in this case, the Board must 
evaluate the statements of the Veteran both as to the weight 
to be assigned to the statements and the credibility of his 
statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (recognizing the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.").  

In a June 2005 writing, the Veteran stated his belief that 
his body joint pain, parathesis bilateral thighs with 
clumsiness (a neurologic disability of the lower 
extremities) "would be secondary service connected due to my 
service connected knees and the altered gait that they cause 
me when I walk."  He also stated that he believed his liver 
disorder, profuse sweating and headaches "should be 
secondary service connected due to my service connected 
knees and the side affects (sic) of the eleven medications I 
must take."  

To the extent that the Veteran seeks to provide his own 
medical opinion as to the cause of his claimed disabilities, 
his opinion is not competent evidence.  Under the facts of 
this case, these questions of etiology are not subject to 
other than expert evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

This is not to say that a nonexpert is never competent to 
offer opinion evidence as to relevant facts, including 
diagnoses and etiology of medical or psychological 
disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Whether such opinions are competent 
evidence depends on whether the relevant fact lends itself 
to lay opinion evidence.  Several cases provide guidance to 
the Board in making this determination.

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has held as follows:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony 
describing symptoms at the time supports 
a later diagnosis by a medical 
professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to a more complex medical question such as a 
form of cancer.  Id. at footnote 4.  This indicates to the 
Board that the complexity of the question at issue is a 
factor to be considered when determining if a layperson's 
opinion is competent evidence.

For example, the Court of Appeals for Veterans Claims 
(Veterans Court) has held that varicose veins that have 
become visibly tortuous or dilated are observable by lay 
people and because varicose veins may be diagnosed by these 
unique and readily identifiable features, the determination 
that the layperson has varicose veins is not one restricted 
to medical experts.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).  Barr echoed the Veterans Court's explanation as 
to the foundation necessary to support lay testimony in 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Layno, the Court 
explained that "lay testimony is competent only so long as 
it remains centered upon matters within the knowledge and 
personal observations of the witness."  Id. at 470.

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

Determining whether the Veteran's reported disabilities are 
related to his knee disabilities, including any medication 
prescribed for such, is a complex medical question not 
answered by mere observation.  Hence the opinions of 
etiology or cause and effect offered by laypersons in this 
case are not competent evidence.  

Service treatment records are absent for any complaints of 
headaches, total body joint pain (the Veteran did complain 
of knee pain, but service connection has already been 
established for disabilities of the knees), neurologic 
symptoms, injury or disease of the lower extremities, 
abnormal sweating, or disease or injury of the liver.  He 
had a sprained ankle in May 1988 but there is no evidence 
that this was other than an acute injury which resolved.  
Similarly he reported bilateral calf pain in July - August 
1987 and was assessed with stress pain of the shins, not any 
symptom or pathology of a joint.  

These service treatment records  provide evidence against a 
grant of service connection for any of the disabilities on 
appeal, at least on the basis of onset during active 
service.  There is no evidence favorable to a finding that 
the claimed disabilities had onset during the Veteran's 
active service and evidence against such a finding.  

There is no evidence that headaches, organic neurologic 
disease affecting the lower extremities, cirrhosis of the 
liver, or arthritis manifested within one year of separation 
from active service.  Hence, the presumptive provisions for 
chronic diseases, specified at 38 C.F.R. § 3.307(a) and 
§ 3.309(a) are not for application.  

Prior to August 2003, the Veteran did not report joint 
symptoms of other than his knees and spine.  These 
disabilities are not on appeal.  September 2002 VA treatment 
notes document that the Veteran reported joint pain all the 
time with little relief.  At that time he denied sweats.  
Notes from November 2002 include that the Veteran had 
arthralgias, but no particular joint was noted, other than 
his knees.  Notes from April 2003 continued to document 
joint pain only of the knees.  At this time he also reported 
legs spasm with onset of sleep, which he reported was worse 
if he had walked a lot that day and that he would also get 
leg jerking with long car rides although walking around and 
changing position helped to relieve the discomfort.  These 
reports are not reports of disabilities but merely reports 
of spasm.  

In August 2003, the Veteran underwent a VA general medical 
examination.  During the examination the Veteran reported 
restless legs, pain of both knees, his right hip, left elbow 
and right shoulder - an aching type of discomfort.  The 
examiner also recorded the following:  

There have been headaches during the 
past year particularly.  They only 
occasionally occurred before this.  The 
frequency is now two to three times per 
week with duration of two to several 
hours.  There is no vomiting in 
conjunction with the headaches and no 
prodromal visual scotoma or blurring of 
vision.  The headaches are bitemporal in 
location and a steady aching discomfort.

Physical examination was unremarkable other than the Veteran 
was described as markedly obese with a weight of 300 pounds 
at a height of 72 inches.  Diagnoses included peripheral 
joint pains with no specific diagnosis, morbid obesity, and 
tension headaches.  

Report of headaches are here noted, but conspicuously absent 
from the record are reports by the Veteran in which he 
actually sought treatment for headaches. There is a single 
mention in November 2004 of a past medical history of 
chronic headaches.  A December 2005 documents that the 
Veteran's joint pain of the left leg was doing very well on 
his current medications but that he was getting some 
breakthrough headaches at about 6 hours after his first does 
so the clinician increased his methadone to every 6 hours.  
The report of chronic headaches is not of significance as it 
occurs once, is without any comment.  As to the December 
2005 note, this is in keeping with no more than an acute 
symptom without any chronicity, not a chronic disability.  

The record shows that the Veteran has sought treatment for a 
wide variety of symptoms and conditions.  Unfortunately the 
Board must find, based on a review of a great deal of 
evidence (which the Board discusses in detail further in 
this decision) that the evidence shows that the Veteran 
malingers and manufactures symptoms and conditions.  In 
light of the Veteran's claims and subjective symptoms, the 
Board has no choice but to make very specific findings based 
on the evidence.  The Board does not make this factual 
finding lightly, however, in light of the Veteran's many 
claims the Board must make a complete and total view of the 
record (the Board can not address these claims without 
addressing the Veteran's lay statements), which provides 
significant evidence to support this finding.  Taking all of 
this together, the Board finds the Veteran to lack 
credibility.  Ultimately, the Board finds as fact that the 
Veteran has not had ever had chronic headaches and denies 
his claim on that basis.   

Where the evidence shows that the Veteran does not have the 
claimed disability during any time period on appeal, service 
connection cannot be established for the claimed disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).

In September 2003 the RO requested examination of the 
Veteran's right hip, left elbow, and right shoulder.  In 
October 2003, the Veteran underwent another VA examination; 
in particular of his left hip, right shoulder, and right 
elbow.  The examiner stated that "they had the right hip but 
it is actually the left hip that was involved."  He also 
stated that it was the right elbow and right shoulder that 
he was evaluating.  

The Board notes the discrepancy between which elbow the RO 
requested examination and the elbow examined.  However, the 
Veteran was present at the examination and clearly, if it 
was the other elbow that he believed was bothering him, the 
Board believes the Veteran would have so indicated to the 
examiner.  The Veteran reported that his left hip was giving 
him trouble on weight bearing and walking and this had been 
present for the past eight months.  He complained of pain on 
deep palpation.  His right elbow appeared normal and there 
was no pain on deep palpation.  The Veteran reported pain of 
his right shoulder over the last 10 to 15 degrees of motion 
of the shoulder joint although the motion was normal.  X-
rays were absent for evidence of abnormality of these three 
joints.  

Following this examination the RO granted service connection 
for joint pain of the left hip, right elbow, and right 
shoulder and noted that the symptoms were claimed as 
manifestation of an undiagnosed illness due to service in 
Southwest Asia during the Gulf War.  

Following laboratory findings of elevated liver function 
tests the Veteran began evaluation for liver disease in 
September 2004.  

In December 2004, VA afforded the Veteran an examination 
with regard to his claimed joint disabilities.  He reported 
that both hips hurt and that he had been diagnosed with 
rheumatoid arthritis.  The examiner noted that he did not 
see this diagnosis in the claims file and the Board notes 
that it similarly does not find a diagnosis of rheumatoid 
arthritis prior to the December 2004 examination, 
undermining the Veteran's credibility with the Board.  The 
Veteran reported that every joint of his body hurt.  Of note 
is that the examiner reported that the Veteran weighed 338 
pounds at the time of the examination and commented that his 
morbid obesity resulted in a lot of pressure on his joints.  

This last statement by the examiner is at least some 
evidence that the Veteran's excessive bodyweight is the 
cause of his pain.  This then is evidence against a finding 
that he has joint pain as part of an "undiagnosed" illness 
(as the pain is attributable to a cause - morbid obesity) 
and hence evidence against a grant of benefits based on 
application of 38 C.F.R. § 3.317 or for that matter, under § 
3.310.  

At this point, the Board finds as fact that the Veteran's 
morbid obesity and deconditioning is not the result of his 
active service and was not caused or aggravated by any of 
his service connected disabilities.  Indeed, clinicians have 
described the Veteran's diet and provided information to the 
Veteran for adjustment of his diet and weight loss.  There 
is no evidence favorable to a finding that service 
connection is warranted for obesity or deconditioning or for 
any disability or symptom resulting from his obesity and 
deconditioning.  

Physical examination revealed pain of both hips and of the 
right shoulder on deep palpation, but not of any other 
examined joint.  Diagnoses included degenerative arthritis 
of both hips and the right shoulder.  This is evidence 
against a grant of benefits based on § 3.317 because, again, 
his symptoms are attributable to an identified cause.  

The examiner remarked that the Veteran had some tenderness 
of his elbows, wrists, and hands but these joints were 
essentially normal.  Taken together with the Veteran's 
demonstrated propensity to exaggerate symptoms and to 
manufacture physical responses (to be discussed in more 
detail later in this decision) these findings tend to show 
that the Veteran has no disability involving these joints.  

Following denial of increased ratings for his knee 
disabilities and deferment of his claims for service 
connection, the Veteran stated in a January 2005 writing 
that he did not think the December 2004 examiner conducted a 
complete examination.  In February 2005 VA afforded him 
another examination by a different physician.  The examiner 
noted that throughout the interview and examination the 
Veteran was constantly wincing as if in severe pain.  

This examiner documented an extensive examination of the 
Veteran's joints.  In the reported findings the examiner 
noted that the Veteran exhibited exquisite shoulder 
tenderness to even very light palpation of both shoulders 
and to light touch of both knees.  He also remarked that the 
Veteran tended to give way on strength testing, particularly 
in the lower extremities.  The examiner stated that this was 
not a real weakness but was a give away weakness.  He found 
no atrophy and normal tone.  He also found that the 
Veteran's wrists and hands and elbows were normal on 
testing.  

In explaining the results of the examination the examiner 
provided the following telling information:  

Hip range of motion is markedly reduced.  
Passive and active hip flexion with the 
knee straight is possible only from 0 - 
30 degrees.  Knee flexed flexion of the 
hip is not possible at all.  The veteran 
claims he cannot flex his knee while in 
the supine position.  I find this 
somewhat of a paradox in that the 
veteran is capable of flexing his knee 
to 90 degrees while in the sitting 
position and his legs dangle over the 
examining table.  

In the discussion /diagnosis section of the report, the 
examiner stated as follows:

It is this examiners opinion however 
that the veteran is markedly 
exaggerating the joint pain he complains 
of noted above and the apparent 
limitation of motion of both knees, both 
hips, and both shoulders.  

These findings and the examiner's opinion are afforded 
significant weight by the Board.  The findings support the 
examiner's opinion that the Veteran was exaggerating his 
symptoms.  Furthermore, this is consistent with the picture 
presented by other evidence in the claims file, including 
the Veteran's behavior during a psychological interview 
which is documented in the records obtained from the SSA and 
discussed in detail later in this decision.  

Simply stated, the Board finds that the second VA 
examination cited above, provided to the Veteran after he 
contended that the first VA examination was inadequate, 
actually provides more evidence against all of the Veteran's 
claims then the first VA examination. 

Following the RO's May 2005 denial of the Veteran's claims 
for service connection for the disabilities on appeal, The 
Veteran stated that he disagreed with the examiner's report, 
was disappointed and disgusted with the examiner, and wanted 
a new examination by a different doctor.  Of note is that 
the Veteran has been examined at this point by more than one 
physician and has been dissatisfied with both examiners.  
The Veteran's disagreement with the physician's examination 
findings are not a basis, under the facts of this case, for 
finding that the examination was other than "adequate".  
Rather, the Veteran has simply complained on two occasions 
about the examiner where the examiner's findings did not 
lead to a grant of benefits sought.  The Board finds that 
both examinations were adequate, based on review of the 
evidence and each have provided reasons and bases for their 
conclusions that the Board finds compelling.  

In June 2005, the Veteran submitted a letter in which his 
sister reported some of the Veteran's observed symptoms, 
such as his profuse sweating.  Although she attributed his 
physical condition to his service, her letter is in the way 
of an opinion with no rationale other than that the 
Veteran's health has declined since separation form active 
service.  This is clear from the record, but does not form a 
nexus between his service and the disabilities on appeal 
because the opinion is based strictly on the timing of the 
Veteran's health problems.  Furthermore, the Veteran's 
sister has not demonstrated that she has any expertise in 
determining the etiology of complex medical conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson 
492 F.3d 1372 (Fed. Cir. 2007; Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  As such her opinion in 
this regard is not competent evidence.  

The Board notes that the Veteran's sister reports that his 
mood changed after service, he gained weight, and now has 
medical problems which include profuse sweating.  She does 
not refer to headaches, joint pain of other than his knees, 
liver disease, or neurologic symptoms of his lower 
extremities.  Of the disabilities for which service 
connection has been denied and which form the basis of this 
appeal, she mentions only profuse sweating.  Given the 
medical evidence in this case, particularly the June 2009 
medical opinion (to be discussed further along in this 
decision) her letter is of very limited probative value and 
is outweighed by the other evidence of record.  

In August 2005, the Veteran attended an informal conference 
with a Decision Review Officer (DRO) at the RO.  The report 
of that conference documents that the Veteran was unhappy 
with his examination and an agreement was reached to afford 
him another examination.  This report also notes that what 
was needed was "secondary" medical evidence as to his 
claimed disabilities and that the Veteran reported that his 
headaches started three years earlier and he believed the 
headaches to be secondary to pain medications.  

In September 2005, the Veteran underwent another VA 
examination.  The examiner indicated that he had reviewed 
the Veteran's claims file.  He accurately stated that the 
purpose of the examination was to evaluate the Veteran's 
joint pain and profuse sweating claimed as manifestation of 
undiagnosed illness and to evaluate his liver disorder and 
headaches as secondary to medications prescribed for pain 
associated with his knee disabilities.  

This report includes a detailed history obtained from the 
Veteran as well as detailed findings from the examination 
and the examiner's opinion.  

As to his liver condition, the Veteran reported that he had 
no problems, just elevated liver function tests but that he 
thought that this was due to his medications.  As to 
headaches, the Veteran reported that one and one half years 
prior to the examination he began having severe throbbing 
pounding headaches that would last one to two hours at a 
time requiring him to rest and sometimes eventually lay down 
and go to sleep.  He reported that that these headaches now 
occurred three times per week.  He also reported that he had 
no associated nausea, vomiting, or particular photophobia 
but just a severe pounding headaches and that he takes 
Oxycodone and sometimes lies down and that it goes away 
after an hour or two.  The examiner stated that there are no 
real prostrating episodes per se, other than that described 
above.  

In the August 2003 examination report it was documented that 
the Veteran had reported headaches described as a steady 
aching discomfort.  This September 2005 report documents his 
description of having to lie down due to the headaches.  
Given his propensity for exaggeration, the Board affords the 
Veteran's description little, if any, weight.  

As to his disability which he describes as profuse sweating, 
the Veteran reported that he feels hot all of the time and 
that any exertion caused him to break out in a severe sweat, 
get short of breath, and need rest.  He reported that this 
has worsened as he has gained bodyweight.  

As to his reported joint pains, the Veteran reported that he 
has significant left shoulder pain which began five to six 
years ago, had since progressed, radiated and moved and 
migrated to the point where he has soreness in virtually 
every single synovial joint in his body.  The Veteran 
reported that he also has significant discomfort in the 
major muscle groups around these joints but recalls no 
redness, swelling, pain, erythema or trauma.  He also 
reported that this involves every joint of his body and 
there is constant pain.  

Physical examination revealed a morbidly obese man sitting 
in a wheelchair.  The examiner noted that there was no 
profuse sweating at the time of the examination, no abnormal 
amount of sweating even in the armpits examination and that 
the Veteran was wearing a tank tip.  His skin was normal to 
texture and turgor, there were no rashes.  He had an 
antalgic waddling gait with pain in both knees.  He had come 
to the examination with a wheelchair and cane but the 
examiner noted that he did not require these items in the 
room but reported that if he did more extensive walking he 
did needed to sit in the wheelchair.  

The examiner listed the following medications which the 
Veteran has taken over the three years prior to the 
examination:  Gemfibrozil, Naproxyn, Venlafaxine, Trazodone, 
Sennosides, Colazepam, hydrochlorothiazide, Omeprazole, 
Ranitidine some type of inhaler, Methadone, and Oxycodone.  
He reported that the Veteran has had been taking the 
Methadone and Oxycodone for the previous eight months.  Also 
noted by the examiner was that the Veteran was taking 
extensive amounts of Tylenol for quite some time, up until 
about 2001, even 10 Extra Strength Tylenol.  

All joints were examined, other than his knees, and he had 
normal painless motion of the fingers, ankles, hips, 
shoulders, elbows, and wrists.  There were no objective 
signs such as erythema, redness, warmth or signs of 
synovitis or significant signs of degenerative joint disease 
in these joints.  The Veteran reported diffuse and constant 
aches and pain.  

Of note is that the Veteran did not want his knees evaluated 
and reported extreme pain to touch.  However, the examiner 
reported: "I did observe him actively moving the knees on 
his own with full flexion and full extension, with normal 
ranges of motion, although painful throughout the entire 
motion."  Spine was nontender and there was no spasm.  

This is evidence that the Veteran is misrepresenting his 
symptoms.  He is clearly not in "constant" pain and does not 
have severe pain as he exhibited painless motion of his 
joints at the examination.  

Sensory examination was grossly within normal limits to 
light touch throughout all extremities.  This is then 
evidence against his claim for a neurological disability of 
his lower extremities.  

He had elevated laboratory test results (AST and ALT) but 
was negative for hepatitis C antibody.  

Diagnoses included the following:  Diffuse arthralgias of 
the joints throughout the body and bulky muscular discomfort 
possibly related to simvastatin use and episodic serum 
narcotic deficiency with narcotic dependence.  Elevated 
liver function tests apparently due to nonalcoholic 
steatohepatitis (NASH).  The examiner stated that he was 
suspicious that simvastatin and gemfibrozil (which are not 
prescribed for the Veteran's service connected disabilities) 
may be contributing to his liver function abnormalities.  He 
also commented that the Veteran alleged migraine headaches 
although his headaches appeared to be tension headaches that 
might have a minor migrainous or vascular component.  The 
examiner stated that these are not true migraines and may be 
medication withdrawal related.  Total body joint pains and 
muscle aches which the examiner stated may be related to 
episodic drops in narcotic levels as well as muscular and 
arthralgia like discomforts that occur from statin drug use.  
He stated that there were no obvious synovial joint 
abnormalities and no diagnosed abnormality of any joint 
other than his knees.  

These findings cannot support a grant of service connection 
for joint disability, liver disease, or headaches.  All 
statements relating these conditions to drug use are 
speculative, couched in terms of 'may be contributing', 
'might have', and 'may be related.'  Speculation does not 
give rise to a grant of service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This is 
particularly true in light of the Board's factual finding 
that the Veteran exaggerates his symptoms.

Alleged profuse sweating was not present during the 
examination.  This alone tends to show that the Veteran is 
manufacturing this symptom or condition as according to him 
he sweats profusely on any activity.  The examiner stated 
that this was likely that any profuse sweating was due to 
his severe deconditioning, morbid obesity, and the 
combination of some autonomic impact due to the combination 
of medications the Veteran takes for his psychiatric 
conditions.  

The Board assigns some probative value to the examiner's 
statement that the sweating has a relationship to "some 
autonomic impact" from his psychiatric medications.  This, 
however, must be taken together with the other evidence of 
record and is not by itself dispositive of a grant of 
benefits.  

In an addendum, the examiner provided the requested opinion 
as to whether the Veteran's claimed conditions were 
secondary to medication.  He stated that it was his opinion 
that the total joint pain, profuse sweating, and headaches 
were not caused by the medication taken for his knee 
disabilities.  He also opined that if the Veteran was taking 
extensive doses of extra strength Tylenol on his own for 
knee pain that could have contributed to some of the changes 
in his liver although that was four years earlier.  He 
explained that the dosages that would cause permanent liver 
damage were clearly not prescribed.  He stated that the 
Gemfibroxil and Simvastatin that the Veteran was currently 
taking were not for his knee disability but are probably 
contributing to his liver disorder; he also opined that it 
is at least as likely as not that high doses of Tylenol with 
which the was self medicating for his knee disabilities were 
contributory to his current liver condition, providing 
evidence against this claim.  

Even if the Gemfibrozil and Simvastatin are contributing to 
some liver disorder, those drugs are not prescribed for any 
of the Veteran's service connected disabilities.  Hence, 
38 C.F.R. § 3.310 is not for application.  Nor is there any 
other basis for granting service connection for a liver 
disorder due to the effect of these drugs.  If the Veteran 
so desires he can file a claim based on application of 
38 U.S.C.A. § 1151 but the Board finds that the claim is not 
reasonably raised by the record as there is no evidence in 
the record that anyone has alleged what would amount to 
proximate cause under that statutory provision as well as 
significant evidence that what the Veteran tells examiners 
is not accurate.   

As to the Veteran's use of unprescribed and unrecommended 
high doses of Tylenol, if his report is true, such use 
constitutes an efficient intervening cause that cuts off any 
proximate cause of his liver disorder by service connected 
disabilities, including medications prescribed for those 
disabilities.  Of note is that the Veterans Court has 
adopted the BLACK's LAW DICTIONARY definition of "proximate 
cause" which is "[t]hat which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey v. West, 12 Vet. App. 71, 74 (1998) 
(quoting BLACK'S LAW DICTIONARY 1225 (6 th. ed. 1990).  Drug 
abuse is defined by VA regulation as "the intentional use of 
prescription of non-prescription drugs for a purpose other 
than the medically intended use."  38 C.F.R. § 3.301(d).  
The Board finds that even though Tylenol is used for pain, 
it is the prescribed amount of the drug that is used for the 
purpose of relieving pain, not the intentional overdose of 
the drug.  As such, the Board finds that if the Veteran did 
indeed overdose the drug as he has reported, such overdosing 
cuts off any other cause, including due to his service 
connected disabilities.  

Moreover, the Board notes that although this examiner 
reported that his liver disease was the result, in part, of 
overdoses of Tylenol, he also noted several other factors.  
This report must be weighed along with other medical 
opinions of record, including the opinion provided by an 
examiner in 2009.  As discussed below, that opinion provides 
a slightly different explanation.  Hence, even to the extent 
that the examiner in September 2005 assigned Tylenol abuse 
and use of Simvastatin and Gemfibrozil as causes of the 
Veteran's NASH, that opinion is not dispositive.  As stated 
before, the Board finds the Veteran not credible so his 
reports are not given much weight.  The examiner who 
examined the Veteran in 2009 assigned his NASH to his 
obesity, which is not subject to the Veteran's report but is 
observable.  Hence, the Board finds that later opinion, 
discussed below, more probative as to the cause of the 
Veteran's liver disorder.  

In April 2006, the Veteran submitted a statement signed by 
the Veteran's spouse, a statement signed by "L.C." a nurse 
who reported that she provides home health care for the 
Veteran, and a statement signed by "C.C." who also reported 
providing the Veteran with home health care.  The Veteran's 
spouse referred to the specific disability on appeal only in 
her comment that she has to "cook his meals, fix his plate 
and cuts his meat because his shoulders and hands will not 
let him do much of it himself."  L.C. similarly stated that 
the Veteran has limited use of his hands and fingers and 
restrictions of movement of his head, neck, and shoulders.  
Finally, C.C. reported that the range of motion of the 
Veteran's shoulders, neck, and head is limited and he 
experiences pain in moving his shoulders, neck, and head.  

These letters provide some evidence favorable to the 
Veteran's claim for benefits based on total body joint pain 
in that they are evidence that he has pain of his hands, 
shoulders, and neck.  However, these pains are not present 
on examination and the Veteran does not exhibit pain during 
examination consistent with that reported by this 
individuals.  The Board finds the examination findings to be 
more probative than the statements made by C.C., L.C., and 
the Veteran's spouse.  

Of note on this matter is that the Veteran has demonstrated 
that he manufactures physical responses and malingers.  
Pursuant to the Board's January 2009 Remand, VA obtained SSA 
records of the Veteran's claim for disability benefits.  
Included in these records is a March 2007 report of 
psychiatric evaluation signed by "L.M.", PHD.  Dr. L.M. 
reported that after one and one half hours into taking the 
Minnesota Multiphasic Personality Index (MMPI) the Veteran 
told the staff that he was tired and could not do anymore.  
She reported his behavior as follows:  

At this point, I went out to the testing 
area to talk to [the Veteran], and, as I 
came through the doorway, he immediately 
put his head down and shut his eyes as 
though asleep.  I went over to him and 
said his name numerous times with no 
response.  He then abruptly presented 
himself as waking up, going, "Huh?" and 
I informed him he needed to stay and get 
the test done, which he did with some 
distress.  

Dr. L.M. reported that a valid profile was obtained and that 
test results indicate that persons responding similarly 
magnify physical problems.  As one of the Axis I diagnoses, 
Dr. L.M. listed Malingering, providing highly probative 
evidence against all claims before the VA at this time.  

In a June 2006 statement, the Veteran's representative 
argued that to the extent that the medications not 
prescribed for the Veteran's service connected disabilities, 
but nevertheless prescribed by VA, cause any liver 
disability the Veteran should be so compensated.  The 
representative referred to Simvastatin and Gemfibrozil.  Of 
note is that because these medications are not prescribed 
for service connected disabilities, service connection is 
not available by application of § 3.310.  If the Veteran 
wishes to seek benefits on the basis of application of 
38 U.S.C.A. § 1151, for a disease or injury proximately and 
actually caused by VA treatment, he or his representative 
can pursue that avenue for compensation benefits.  This 
issue is not before the Board at this time and the Board 
finds that the representative's statement does not 
reasonably raise a claim for disability under the provisions 
of § 1151 as the examiner has not even alleged that the 
Veteran's disabilities are proximately caused by VA's 
prescribing of these drugs.  

By early 2006 the Veteran had been diagnosed with 
nonalcoholoic steatohepatitis.  The diagnosis does not 
indicate any relationship to the Veteran's service or a 
service connected disability.  

The Board has already discussed Dr. L.M.'s March 2007 report 
that tends to show that the Veteran malingers and feigns 
conditions (sleep) in a manipulative fashion.  Dr. L.M. also 
documented the Veteran's report that VA "told me I am going 
into liver failure."  There is no evidence in any VA records 
that the Veteran was ever found to be in danger of liver 
failure.  Indeed, the records show that the Veteran's 
disability was evidenced only by abnormal liver function 
test results and that those results eventually returned to 
normal.  The tenor of those records is that the Veteran had 
a rather mild condition and there is absolutely no 
indication that any clinician found the Veteran to be in 
danger of "liver failure".  The Veteran's report of being 
told that he was going into liver failure is certainly 
inconsistent with the clinical records.  This the Board 
finds fits well with the Veteran's demonstrated propensity 
for exaggerating and dramatizing his health issues.  This is 
important because it tends to show that the Veteran's 
reports of his symptoms are not credible.  

Following a January 2009 remand from the Board, VA again 
afforded the Veteran additional examination in September 
2009.  The examiner indicated that he had reviewed the 
Veteran's claims file.  An extensive history is provided in 
the report and the Board will note only the highlights that 
differ from or add to previous reported histories.  Liver 
disease was diagnosed as steatohepatitis, he was negative 
for viral hepatitis, and between December 2005 and February 
2009 had normalization of his AST and ALT values.  A CAT 
scan in April 2009 revealed a normal liver.  

When asked about his joint pains of the entire body, the 
Veteran referred to the joints for which service connection 
has already been established and his right hip, denying any 
complications of any other joints.  The Veteran reported 
that his right hip began hurting three or four years earlier 
and the physician quoted the Veteran as saying "It's hard to 
remember everything.  It just progresses.  At the time I 
can't remember the problems I have." And that when asked 
about the pain, the Veteran responded "it's in the joint.  
It feels like the bone has come out of socket.  I'll about 
fall on the floor."  The examiner commented that during 
physical examination the Veteran does not actually report 
groin pain or deep hip pain, but rather reports lateral 
trochanteric pain that radiates into his right lateral 
thigh.  He denied any other joint involvement (other than 
those joints for which service connection has already been 
established.  

These results again show that the Veteran's accounts of his 
disabilities are not accurate.  Also important is the 
Veteran's quoted statement that he cannot remember all of 
the problems that he has.  This the Board finds to be 
further evidence that the Veteran manufactures his symptoms.  
If he indeed had the symptoms or 'problems' that he claims, 
it is simply unbelievable that he would be unable to 
remember the problems.  However it is not unbelievable that 
he would have lost track of the problems that do not exist 
but that he has reported in his efforts to obtain disability 
benefits.  

Also reported by the Veteran was that he had suffered 
profuse sweating for the past seven or eight years and that 
this occurred constantly and is worse if he engages in any 
physical activity.  Again, this is not shown again on any 
examination.  If his profuse sweating occurred "constantly", 
by definition it would be present on examination, or at 
least one of the major examinations cited above.  

As to his alleged neurologic disability of the lower 
extremities, the Veteran reported that this began almost 
eight months ago (which would place onset in October 2008) 
in the right anterolateral thigh with numbness and tingling 
and one month ago it began in the left anterolateral thigh.  
Again, the Veteran's account is inconsistent.  If his 
alleged neurologic disability began eight months prior to 
the 2009 examination, it follows that he could not have 
reported such earlier, yet his claim for this disability was 
first denied in May 2005.  This is more evidence that the 
Veteran is misrepresenting his disabilities.  

The examiner stated that the Veteran's symptom history is 
classic for sleep apnea.  Whether sleep apnea is related to 
the Veteran's service is not before the Board nor is a claim 
for service connection for sleep apnea reasonably raised by 
the record.  

Physical examination was essentially normal other than the 
Veteran's report of pain of his right hip and slight 
limitation of motion.  

Diagnoses were provided of NASH and right trochanteric 
bursitis but no actual hip joint pathology.  The examiner 
provided an opinion and discussion in response to the 
Board's remand request.  He opined that the Veteran's NASH 
was from being overweight and not at least as likely as not 
caused or aggravated by his knee disabilities.  As to the 
total joint disability claim, this reduced to a finding of 
right hip trochanteric bursitis which the examiner explained 
is its own disability, in and of itself, and not at least as 
likely as not related to the Veteran's knee disabilities.  
The examiner stated that the Veteran's profuse sweating is a 
non pathologic complication of his obesity and lack of 
physical conditioning.  The examiner stated that although 
this can be minimally impacted by possible autonomic 
dysfunction from his psychiatric medications, this is less 
likely the case given the Veteran's morbid obesity and his 
description of sweating during periods that would normally 
be expected such as physical exertion and hot weather.  He 
concluded that the Veteran's profuse sweating was not at 
least as likely as not related to his service connected knee 
disability.  

As to the bilateral neuralgia paresthetica, the examiner 
reported that this is commonly associated with morbid 
obesity as well as those who wear tightened belts or 
chronically lean against anything in particular - due to 
compression of the femoral cutaneous nerve.  Again, this the 
examiner concluded that this was not at least as likely as 
not related to or caused by or aggravated by the Veteran's 
service connected knee disability.  

The Board finds this examination report to be highly 
probative evidence against the Veteran's claims for service 
connection for total body joint pain, profuse sweating, a 
neurologic disability of the lower extremities, and a liver 
disability.  A rationale was provided for each of the 
examiner's conclusions.  He attributed the Veteran's various 
symptoms to causes, his obesity and deconditioning, and 
stated that the reported hip disability was bursitis 
unrelated to his knee disabilities.  This then precludes a 
grant of service connection based on the presumptions found 
at 38 C.F.R. § 3.317.  Likewise the examiner's attribution 
of the Veteran's disabilities to his obesity precludes a 
grant of benefits based on application of 38 C.F.R. § 3.310.  

In weighing the 2009 examination report with that of the 
earlier report from September 2005, the Board assigns 
greater weight to the 2009 report where those two differ.  
The September 2005 examiners etiology opinion was filled 
with possibilities, speculation, and multiple causative 
factors.  In this later report the examiner clearly had not 
only the same information available as was available during 
the earlier examination but also additional information, 
including the prior examination report and the SSA records.  
The opinion in the 2009 examination report is also 
consistent with the clinical records which show that the 
overriding concern of clinicians has been the Veteran's 
obesity.  

Although the examiner employed general terms in referring to 
the lack of relationship between the Veteran's claimed 
disabilities and his knee disabilities, it is clear from the 
content of his report that he considered not only the direct 
orthopedic aspects of those knee disabilities but also the 
drugs that the Veteran has been prescribed in treatment for 
those disabilities.  

This examination was an adequate one.  The examiner relied 
on sufficient facts and data - the claims file, medical 
records, and extensive interview with the Veteran.  He 
appears to have reliably applied reliable principles to the 
facts.  Finally he has provided explanations for his 
conclusions as to whether the indicated disabilities are 
caused or aggravated by the Veteran's knee disabilities.  

In summary, the Veteran's lack of credibility - that is his 
demonstrated exaggeration and manufacture of symptoms - 
impacts negatively on all of his claims.  As to his reported 
headaches, the Board finds that he has not had chronic 
headaches.  Further examination on this issue would serve no 
useful purpose because the examiner's opinion can be no 
better than the data relied on - which in the case of 
headaches is the Veteran's report of symptoms.  The 
treatment records include complaints for a wide variety of 
symptoms and it is clear that the Veteran is not averse to 
seeking treatment for any and all symptoms.  There is one 
report in the treatment records of a headache and this was 
in conjunction with narcotic medication which has since been 
adjusted.  Even if he did have a headache on occasion such 
headache is shown to be a temporary reaction not a chronic 
disability.  His total body joint pain is shown to not 
exist.  He has, at best, trochanteric bursitis which is not 
shown to be chronic, and furthermore is unrelated to any 
other disability for which service connection has been 
established.  

The most probative evidence of record shows that the 
Veteran's reported neurologic disability of the lower 
extremities and profuse sweating are all due to his morbid 
obesity as is his liver disorder, if they exist at all.  As 
all of his claimed disabilities have been shown by the 
preponderance of the evidence to have a known cause, the 
provisions of 38 C.F.R. § 3.317 are not for application.  

For these reasons the Veteran's appeal as to the first 5 
issues listed on the title page must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  



Left hip, right elbow, right shoulder claim

In October 2003, the RO granted service connection for joint 
pain of the left hip, right elbow, and right shoulder, 
claimed as a manifestation of an undiagnosed illness, and 
assigned a 20 percent disability rating effective April 11, 
2003.  In July 2004 the RO received a writing in which the 
Veteran stated that he wanted to "re-open a claim for all of 
my service connected disabilities."  Following a February 3, 
2005 VA examination, the RO issued a decision in May 2005 in 
which it reduced the evaluation to zero percent, effective 
February 3, 2005.  This decision thus adjudicated the 
Veteran's claim for an increased rating by reducing the 
rating assigned.  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to 
all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see Brown v. 
Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose 
a clear requirement that VA rating reductions be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating 
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Faust v. West, 13 Vet. 
App. 342, 350 (2000).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The 
duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown, 5 Vet. App. 
at 418 (1993).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, the RO must 
issue a rating proposing the reduction and setting forth all 
material facts and reasons.  38 C.F.R. § 3.105(e).  A period 
of 60 days is allowed for response.  Id.  Furthermore, the 
effective date of the reduction will be the last day of the 
month in which a 60 day period from the date of notice to 
the beneficiary of the final rating action expires.  38 
C.F.R.  § 3.105(e), (i).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  In the context of a 
rating reduction case, it must be shown by a preponderance 
of the evidence that the reduction was warranted.  Brown, 5 
Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding a claim for an increased rating, the Board must 
consider whether an increased rating is warranted for any 
time on appeal, based on the facts found; and if such is 
warranted a 'staged rating' is to be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  

In the October 2003 decision the RO assigned a rating by 
analogy to the criteria found at 38 C.F.R. § 4.71a 
Diagnostic Code 5025, for fibromyalgia.  Under that criteria 
ratings are assigned for widespread musculoskeletal pain and 
tender points with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  If these manifestations are constant, or nearly 
so, and refractory to therapy a 40 percent rating is 
assigned.  Id.  If the manifestations are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time a 20 percent rating is assigned.  
Id.  If the manifestations require continuous medication for 
control a 10 percent rating is assigned.  Id.  If the 
criteria for a compensable evaluation are not met, a zero 
percent evaluation is assigned.  38 C.F.R. § 4.31.  

Under the facts of this case, the Board finds no other 
appropriate criteria to rate the disability of the Veteran's 
left hip, right shoulder, and right elbow.  

In June 2003, the Veteran reported that he had pain in all 
of his joints to the point that "I don't dare move."  In 
October 2003 VA afforded the Veteran an examination during 
which he reported a history of pain of the left hip on 
weight bearing and motion.  The Veteran complained of pain 
of the left hip area with deep palpation, there was no pain 
on palpation or any other abnormal finding of the right 
elbow, he complained of pain of the right shoulder over the 
last portion of range of motion of that joint.  The examiner 
diagnosed left hip and right elbow pain.  

Based on this evidence, the RO determined that the reported 
joint pain, with no etiology, warranted a 20 percent rating 
under the criteria of Diagnostic Code 5025.  

In February 2005, the Veteran again underwent VA 
examination.  The examiner explained that the neurological 
and orthopedic examination of the Veteran's elbows and 
shoulders were normal and that he exhibited markedly reduced 
range of motion of his hips.  What is telling from this 
examination report, however, are the findings by the 
examiner that show that the Veteran is malingering and 
provides deceptive subjective responses to testing.  Of note 
is that all objective evidence is negative for symptoms of 
the Veteran's right shoulder, right elbow and left hip.  

As noted above, the examiner noted that the Veteran reported 
that he had been diagnosed with rheumatoid arthritis but 
that this was not shown in his medical records.  He 
exhibited normal strength on examination but tended to give 
way in many muscle groups.  The examiner explained that this 
was not a real weakness but rather a 'give way' weakness.  
All shoulder motion was essentially normal but the Veteran 
reported severe pain.  There appeared to be "exquisite 
shoulder tenderness to even very light palpation of both 
shoulders."  He had no pain or limitation of motion of his 
elbow.  The examiner remarked that the Veteran claimed that 
he could not flex his knee while in a supine position but 
the examiner found this paradoxical given that the Veteran 
was capable of flexing his knee to 90 degrees while in a 
sitting position.  

In the discussion and diagnosis section of the report, the 
examiner stated that the Veteran likely had some 
chondromalacia of his patellas but that the Veteran was 
markedly exaggerating the joint pain and the apparent 
limitation of motion of his knees, hips, and shoulders.  

Based on this report, the RO reduced the rating assigned for 
this disability to zero percent.  

Of note is that there is no evidence showing that the 
Veteran has any disability of his left hip, right shoulder, 
and right elbow other than his statements, whether those 
statements were made directly to the RO, the Board, VA 
clinical personnel, his relatives, or his home health care 
providers.  

The reduction was proper in light of the clear evidence that 
the Veteran misreports and exaggerates his subjective 
responses on examination.  As his responses are not accurate 
and he misrepresents facts (for example his report of 
diagnosis of rheumatoid arthritis) there is no basis for 
assigning a compensable rating for disability of his left 
hip, right shoulder, and right elbow.  The Board has noted 
that the Veteran misrepresented his knee symptoms because 
this tends to show that the Veteran has a tendency to 
misrepresent symptoms, test responses, and capabilities.  
Because the Veteran has resorted to misrepresenting his 
symptoms it must be said, at minimum, that material 
improvement in the Veteran's physical condition is clearly 
reflected, and it is reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a), (c).  

The Board has reviewed the Veteran's notice of disagreement 
received in June 2005 in which he argues that he is not a 
malingerer, does not exaggerate his pain, and was on pain 
medications during the examination.  Other evidence of 
record tends to show that his argument is without merit.  
For example, review of a March 2007 psychological evaluation 
report associated with record obtained from the SSA includes 
a diagnosis of malingering.  In that report Dr. L.M. also 
described deceptive behavior on the part of the Veteran, in 
that she observed him clearly feigning sleep in an attempt 
to avoid completing an assigned task.  Thus, the Veteran has 
more than once demonstrated a propensity to be less than 
credible.  

Also reviewed by the Board is the June 2006 argument from 
his representative.  In that argument the representative 
stated that he had met with the Veteran and watched him 
flinch as he walked and that his disability had not only not 
improved but had actually grown worse.  The representative 
characterized this issue as entitlement to an increased 
evaluation.  

To the extent that the representative presents observations 
that the disability has become worse, or should not have 
been reduced, the Board finds that this lay evidence is 
outweighed by the Veteran's propensity to exaggerate his 
symptoms and to malinger.  As the Veteran has demonstrated 
this propensity to both a VA examiner and a private 
psychologist, it follows that any demonstration of 
difficulty walking or wincing upon motion is merely 
consistent behavior.  Even taking into account the 
representative's reported observation, the Board determines 
that the reduction to zero percent was proper.  This 
determination effectively addresses the argument that a 
rating higher than 20 percent is warranted.  

Consequently, the preponderance of evidence shows that the 
Veteran's disability picture, with regard to his reported 
symptoms of the left hip, right shoulder, and right elbow 
had improved and they no longer warranted compensable 
evaluation.  The preponderance of the evidence shows that 
the disability evaluation was correctly and properly reduced 
to a noncompensable evaluation and that the date of the 
reduction, that of the February 2005 examination, was 
proper.  

Here the disability evaluation at issue had been in place 
for less than five years so the additional requirements for 
reducing evaluations that have been in place for five or 
more years are not for application.  

In this case, the Veteran has been in receipt of permanent 
and total non-service connected pension benefits effective 
since April 2003.  In a September 2003 letter the RO 
informed the Veteran that he was entitled to both disability 
pension and service connected compensation but that under VA 
law both benefits could not be paid at the same time.  This 
letter informed him that VA would pay the pension benefit 
rather than the service connected compensation because the 
pension benefit was of a higher amount.  He was also 
informed that he could elect to change the benefit received 
at any time.  He has not done so.  In an October 2003 letter 
the RO informed the Veteran that the award of a 20 percent 
rating for disability of the left hip, right elbow, and 
right shoulder did not change the fact that his nonservice 
connected pension benefits exceeded his service connected 
disability benefits.  At the time that the RO reduced the 
rating for disability of the left hip, right elbow, and 
right shoulder to a noncompensable rating the Veteran was 
not in receipt of service connected disability compensation 
payments.  

Hence, the reduced evaluation did not reduce or discontinue 
service connected disability benefit payments and the 
procedural requirements of 38 C.F.R. § 3.105(e) do not 
apply.  

Finally, the Board finds that the preponderance of the 
evidence shows that there is no basis for a compensable 
rating for any period of time from the one year prior to 
when VA received his statement in July 2004 until the 
present.  It certainly follows that there is no basis for a 
rating higher than 20 percent for the period of time prior 
to February 3, 2005.  The only evidence of the severity of 
his left hip, right shoulder, and right elbow disabilities 
are his reports, whether direct or through others, and those 
reports are not credible.  Hence, the preponderance of the 
evidence - essentially normal findings on examination - 
outweighs any favorable evidence on the issue of the 
appropriate rating for this disability.  It follows that 
there is no basis for referring this matter for 
extraschedular consideration as again, the evidence that 
could be said to be favorable to a grant of any benefits 
originates with the Veteran's subjective and noncredible 
reports.  See 38 C.F.R. § 3.321(b).  

In summary, the procedural and evidentiary requirements to 
reduce the disability evaluation to zero percent have been 
met.  Hence, the appeal as to this issue must be denied.  
The preponderance of the evidence shows that ratings higher 
than already assigned are not warranted for any period on 
appeal.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular veteran's circumstances; that is, VA need not 
notify a veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases with defects in the VCAA notice provided, such 
defects do not necessarily mean that the Board must delay 
adjudication of the appeal so that corrective notice can be 
sent.  Rather, if the notice errors did not result in 
prejudice to the Veteran, it follows that the Board may 
proceed with adjudication of the appeal.  See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining 
prejudicial error analysis with regard to 38 U.S.C.A. § 
5103(a) notice errors).

In July 2004 the Veteran stated that he wanted to reopen a 
claim for all of his service connected disabilities.  In 
response the RO sent him a letter in August 2004 informing 
him that it was working on increased rating claims for 
disabilities including those of his left hip, right 
shoulder, and right elbow.  The RO provided him with general 
notice of the evidence needed to substantiate his claim and 
of his and VA's respective duties in obtaining evidence.  
That letter did not provide him with notice that the rating 
would be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent.  However, in a letter sent to the Veteran in March 
2006 he was provided with this information.  

As to the reduction in the rating assigned for his 
disability of the left hip, right shoulder and right elbow, 
the notice requirements for reducing evaluations are 
specified at 38 C.F.R. § 3.105.  Because the Veteran's case 
does not fall into the category of reductions that require 
notice (service connected disability payments were not being 
at the time of the reduction) VA had no duty to provide him 
with any specific notice that it was contemplating reducing 
his evaluation.  

In November 2004 the RO received the Veteran's claim for 
service connection for headaches, sweating, liver problems, 
numbness and tingling of the thighs, and total body joint 
pain.  Later that month the RO sent him a letter informing 
him of the evidence necessary to substantiate his claims and 
of his and VA's duties in obtaining evidence.  

As stated above, notice as to assignment of disability 
ratings (and assignment of effective dates) was provided to 
the Veteran in the letter dated in March 2006.  

In April 2009, the RO sent the Veteran a letter informing 
him of all of the information required by the VCAA with 
regard to all of the issues on appeal.  In August 2009, the 
RO readjudicated all of the issues on appeal by issuance of 
supplemental statements of the case.  These actions cured 
any defects in the notice required in this case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and records associated with the Veteran's claim for 
disability benefits form the SSA are of record.  Adequate VA 
examinations have been provided to the Veteran for all 
disabilities which are the subject of this appeal.  Further 
evaluations of the Veteran will not provide a basis to grant 
these claims, in light of the findings above with regard to 
the Veteran's credibility regarding his reported symptoms.  
The Veteran, sometimes at his own request, has undergone 
repeated examinations, many of which only provide more 
evidence against his claims, continuously undermining the 
Veteran's credibility. 

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist under the VCAA.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


